330 S.W.3d 498 (2010)
Carl B. JOHNSON, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 92808.
Missouri Court of Appeals, Eastern District, Division Two.
March 9, 2010.
Jo Ann Rotermund, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.
Prior report: 254 S.W.3d 916.

ORDER
PER CURIAM.
Carl B. Johnson (Movant) appeals from the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief. Movant asserts that the motion court clearly erred in *499 denying, without an evidentiary hearing, his claim that his defense counsel was ineffective for failing to call a witness who would have testified that Movant did not initiate the physical fight with the victim. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).